Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 07/25/2022 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.


NOTE on 35 USC § 101 
The rejection under 35 USC 101 has been withdrawn.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
YES
The claims provide complexity using speech from a developer to update a model, for instance if information/text or if hear audio from another source other than the user was merely entered by a user, then a model can be mentally updated. However, the amendment provides a speech platform with processor where a user expressly speaks information to update a model. It would be unreasonable to say that a user talks to himself to update a model and then speaks the same information out loud to verify. Additionally, other interims are no longer applicable given significance of updating using the interactive speech platform and processor.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of US 20210056962 A1	McMahon; Jeffrey K. et al. (hereinafter McMahon).
Re claims 1, 8, and 15, Phillips teaches 
1. A skill service updating method, comprising: obtaining supplementary interaction information of the skill service according to a user interaction log of' the skill service based on a user interaction model obtained from a log system, wherein the user interaction model is created according to initial interaction information of the skill service provided by the developer through an interactive speech open platform; (usage history is a form of logging, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
Outputting, through the interactive speech open platform to the developer by a processor the supplementary interaction information of the skill service; and (output as display, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
Performing, by the processor updating processing on the user interaction model with the supplementary interaction information of the skill service, in response to an operation of the developer interactive speech open platform based on the supplementary interaction information of the skill service. (adaptable and updatable models and databases, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
However while Phillips alludes to development options and input/grammar correction with voice, the reference fails to teach providing information by and to a developer via:
interactive speech open platform (McMahon inputting sample utterances, variations, to and from the developer as platform interaction occurs, developer can speak and listen 0013 0239 with fig. 2, 4, and 12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by McMahon to allow for improved development and interaction in Phillips by providing an express development portion so that a user can alter the model directly rather than during real-time or live inputs one at a time and through iterative disambiguation, thereby allowing for enhanced development outside of real-time which provides faster system response time during runtime as well as reduced errors, therein the operations would function the same during real time, but a development option is expressly provided to improve the basic development options in Phillips.


Re claims 2, 9, and 16, Phillips teaches
2. The method according to claim 1. wherein the obtaining supplementary interaction information of the skill service according to a user interaction log of the skill service based on a user interaction model comprises: 
performing analysis processing on the user interaction log of the skill service to obtain structured data which includes a name of the skill service, request information and intent information; and (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
taking the structured data different from the initial interaction information of the skill service, as the supplementary interaction information of the skill service, according to the initial interaction information of the skill service. (unstructured voice input into a structured application slot setup, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 3, 10, and 17, Phillips teaches
3. [he method according to claim 2. wherein the request information includes a speech recognition result of speech information provided by the user and or text information provided by the user. (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 4, 11, and 18, Phillips teaches
4. The method according to claim 1, wherein the performing updating processing on the user interaction model with the supplementary interaction information of the skill service comprises: performing directly updating processing on the user interaction model with the supplementary interaction information of the skill service. (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 5, 12, and 19, Phillips teaches
5. The method according to claim 1, wherein the performing updating processing on the user interaction model with the supplementary interaction information of the skill service comprises: performing editing processing on the supplementary interaction information of ‘the skill service to obtain editing interaction information of' the skill service; and performing the updating processing on the user interaction model with the editing interaction information. (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 6 and 13, Phillips teaches
6. The method according to claim 1, wherein the performing updating processing on the user interaction model comprises: generating an auxiliary interaction model of the skill service so that the user interaction model and the auxiliary interaction model arc used to provide the skill service to the user. (new models created/loaded for the user when new data entered or a new context/intent, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 7 and 14, Phillips teaches
7. The method according to claim 1, wherein the performing updating processing on the user interaction model comprises: generating a new user interaction model so that the new user interaction model is used to provide the skill service to the user. (new models created/loaded for the user when new data entered or a new context/intent, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claim 20, Phillips teaches
20. The non-transitory computer-readable storage medium according to claim 15, wherein the performing updating processing on the user interaction model comprises: generating an auxiliary interaction model of the skill service so that the user interaction model and the auxiliary interaction model are used to provide the skill service to the user, or generating a new user interaction model so that the new user interaction model is used to provide the skill service to the user. (new models created/loaded for the user when new data entered or a new context/intent, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

FUJII; Hiroko US 20170148441 A1
	Skills and services


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov